DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/22/2019 and 06/10/2019 were filed after the mailing date of the instant application and are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 11 and 21 are objected to because of minor informalities.

Re claim 11, Applicant recites, “determines a reflection time there the variance trace crosses a select threshold.” (emphasis added)  However, it appears this is a minor typographical error, whereby the term there should be where.  Appropriate correction is required.
Re claim 21, Applicant recites the error as in claim 11, thus it is objected to for the same reason.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re claim 1, Applicant recites the limitation "process being programmed to profile a first section of the waveforms…".  However, there is insufficient antecedent basis for this limitation in the claim.  More specifically, Applicant introduces several instances of a waveform including “each reflected signal comprising a waveform of probe impedance over time” and “memory storing trace data of a plurality of individual waveforms…”, thereby rendering the claim vague and indefinite.  In the interest of compact prosecution and for the purposes of examining the claims as is, the Examiner will interpret these claim limitations as encompassing any waveform.
Re claims 2-11
Further re claim 7, Applicant introduces additional terms lacking antecedent basis, namely “the waveform samples” and “the pumping period T”, thereby rendering the claim indefinite for these additional deficiencies.  In the interest of compact prosecution and for the purposes of examining the claims as is, the Examiner will interpret these claim limitations as encompassing any waveform and time period.
Further re claim 9, Applicant introduces an additional term lacking antecedent basis, namely “the moving edge”, thereby rendering the claim indefinite for this additional deficiencies.  In the interest of compact prosecution and for the purposes of examining the claims as is, the Examiner will interpret this claim limitation as encompassing any edge.
Re claims 12-21, Applicant recites claims containing the same or substantially the same limitations as claims 1 and 3-11, respectively.  Accordingly, claims 12-21 are rejected in the same or substantially the same manner as claims 1 and 3-11, respectively, as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 12-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Flasza et al., US 20140085133 (hereinafter “FLASZA ‘133”) in view of Mohr et al., US 4,786,857 (hereinafter “MOHR ‘857”).

Re claim 1, FLASZA ‘133 discloses a radar transmitter for emulsion measurement comprising: 
a probe mountable to a vessel and defining a transmission line extending upward into the vessel, in use, for sensing impedance ([0017] – probe defining a transmission line for sensing impedence; [0036] – probe mounted to a vessel vertically (i.e., extending upward see Fig. 1)); 
a pulse circuit connected to the probe for periodically generating pulses on the transmission line and receiving a reflected signal from the transmission line ([0017] – pulse circuit connected to probe for generating pulses and receiving reflected signal), each reflected signal comprising a waveform of probe impedance over time ([0016] – reflected signal comprising waveform of probe impedance over time); and 
a controller operatively connected to the pulse circuit and comprising a programmed processor and a memory ([0017] – controller operatively connected to 
FLASZA ‘133 fails to explicitly disclose a probe mountable to a bottom of a vessel.
However, MOHR ‘857, in the same or in a similar field of endeavor, teaches a probe mountable to a bottom of a vessel ([col.4/ll.1-15] – probe mounted in a vertical array (see also Fig. 1)) for conducting TDR measurement of fluid levels ([col.5/ll.45-57] – TDR techniques).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the TDR emulsion measurement system of FLASZA ‘133 to include the particular probe mounting of MOHR ‘857.  One would have been motivated to do so in order to provide useful total vessel fluid inventory under fluctuating conditions (see MOHR ‘857 [col.3/ll.1-5]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MOHR ‘857 merely teaches that mounting a probe to the bottom of a vessel in a TDR system is well-known.  Since both FLASZA ‘133 and MOHR ‘857 disclose similar fluid measurement systems using TDR, one of ordinary skill in the art would recognize that what is taught here by MOHR ‘857 would readily be combinable with the system of FLASZA ‘133 according to known methods.  As such, one of ordinary skill in the art would further recognize their resulting combination to yield predictable results.

Re claim 2, FLASZA ‘133/MOHR ‘857 renders obvious the radar transmitter of claim 1, as shown above.  FLASZA ‘133 further discloses wherein the waveform comprises a time domain reflectometry signal ([0035] – TDR signal).

Re claim 3, FLASZA ‘133/MOHR ‘857 renders obvious the radar transmitter of claim 2, as shown above.  FLASZA ‘133 further discloses wherein the controller uses TDR inversion to transform the waveform into impedance relative to distance ([0057] – TDR inversion algorithm).

Re claim 4, 
Re claim 5, FLASZA ‘133/MOHR ‘857 renders obvious the radar transmitter of claim 4, as shown above.  FLASZA ‘133 further discloses wherein the controller compares a current waveform to a prior waveform a select time T prior to the current waveform ([0044] – TDR measures impedance vs. time (i.e., reflected waveform over time) to develop profile to view changes (e.g., sharp or gradual)).

Re claim 8, FLASZA ‘133/MOHR ‘857 renders obvious the radar transmitter of claim 1, as shown above.  FLASZA ‘133 further discloses wherein the controller is programmed to use linear motion detection ([0081] – linear interpolation).

Re claim 9, FLASZA ‘133/MOHR ‘857 renders obvious the radar transmitter of claim 8, as shown above.  FLASZA ‘133 further discloses wherein the linear motion detection creates an image of the moving edge from the plurality of individual waveforms and determines a slope of a line at the moving edge and an intersection point of the line along a time scale ([0080-0081] – linear interpolation; [Fig.13] – image of interpolation).

Re claims 12-15 and 18-19, Applicant recites claims of the same or substantially the same scope as claims 1, 3-5, and 8-9, respectively.  Accordingly, claims 12-15 and 18-19 are rejected in the same or substantially the same manner as claims 1, 3-5, and 8-9, respectively, as shown above.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over FLASZA ‘133/MOHR ‘857 in further view of Lavon et al., US 20090235737 (hereinafter “LAVON”).

Re claim 6, FLASZA ‘133/MOHR ‘857 renders obvious the radar transmitter of claim 1, as shown above.  
	FLASZA ‘133 fails to explicitly disclose wherein the controller is programmed to use modulated motion detection where there is relative movement between the emulsion and the probe.
	However, LAVON, in the same or in a similar field of endeavor, teaches a controller programmed to use modulated motion detection where there is relative movement between an emulsion and a probe ([0064-0066] – in order to determine fluid level, the system creates a slower waveform (i.e., modulates) to sample the high speed waveform to determine the current fluid level (i.e., thereby determining motion in the fluid level)).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the TDR emulsion measurement system of FLASZA ‘133 to include the particular modulation techniques of LAVON.  One would have been motivated to do so in order to provide accurate fluid level detection in a vessel (see LAVON [0018]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, LAVON merely teaches that a 

Re claim 7, FLASZA ‘133/MOHR ‘857/LAVON renders obvious the radar transmitter of claim 6, as shown above.  
	FLASZA ‘133 further discloses detecting detects a P(tSlice), the amount of fluid Power at time t from the bottom of the probe for all time's out to the probe's farthest reach ([0042] – determine the signal amplitude for all the signal in real-time for, e.g., a 5 foot probe), and determines the first time P(tSlice) that crosses a threshold pTHRESH, and indicates that as the emulsion location ([0042-0043] – employing a threshold scheme to give timed interrupts to the microprocessor to calculate level differences (e.g., from the fiducial and level distances for emulsion profiling).
	FLASZA ‘133 fails to explicitly disclose wherein modulated motion detection assembles all the waveform samples at time tSlice to create a waveform that has some amount of energy from the pumping period.	
However, LAVON, in the same or in a similar field of endeavor, teaches wherein modulated motion detection assembles waveform samples at time tSlice to create a waveform that has some amount of energy T from the pumping period ([0064-0066]  - waveform samples are combined).
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, LAVON merely teaches that a particular modulation technique in a TDR system is well-known.  Since both FLASZA ‘133 and LAVON disclose similar fluid measurement systems using TDR, one of ordinary skill in the art would recognize that what is taught here by LAVON would readily be combinable with the system of FLASZA ‘133 according to known methods.  As such, one of ordinary skill in the art would further recognize their resulting combination to yield predictable results.

Re claims 16-17, Applicant recites claims of the same or substantially the same scope as claims 6-7, respectively.  Accordingly, claims 16-17 are rejected in the same or substantially the same manner as claims 6-7, respectively, as shown above.



Claims 10-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over FLASZA ‘133/MOHR ‘857 in further view of Payne et al., US 5,544,672 (hereinafter “PAYNE”).

Re claim 10, FLASZA ‘133/MOHR ‘857 renders obvious the radar transmitter of claim 1, as shown above.  
FLASZA ‘133 fails to explicitly disclose wherein the controller uses random motion detection.
However, PAYNE, in the same or in a similar field of endeavor, teaches a controller that uses random motion detection ([c.4/l.52-c.5/l.7] – slug flow sensing technique; see also APPLICANT’S SPECIFICATION (US 20190257935) at [0071-0072] – random motion detection using “slug flow” techniques).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the TDR emulsion measurement system of FLASZA ‘133 to include the motion detection techniques of PAYNE.  One would have been motivated to do so in order to identify and mitigate slug flow (see Payne [col.1/ll.47-51]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, PAYNE merely teaches that a particular random motion detection technique in a fluid system is well-known.  Since both FLASZA ‘133 and PAYNE disclose similar fluid measurement systems, one of ordinary skill in the art would recognize that what is taught here by PAYNE would 

Re claim 11, FLASZA ‘133/MOHR ‘857/PAYNE renders obvious the radar transmitter of claim 10, as shown above.  
FLASZA ‘133 fails to explicitly disclose wherein the random motion detection creates a variance trace that is a point wise variance of all of the plurality of waveforms in a buffer and determines a reflection time there the variance trace crosses a select threshold.
However, PAYNE, in the same or in a similar field of endeavor, teaches wherein a random motion detection creates a variance trace that is a point wise variance of all of a plurality of waveforms in a buffer ([c.5/ll.8-40] – differential signal of the slug is aggregated for all the signals to determine the lead and rear end of the slug) and determines a reflection time there the variance trace crosses a select threshold ([c.5/ll.8-40] – lead end of the slug is detected when the differential signal exceeds a threshold; see also APPLICANT’S SPECIFICATION (US 20190257935) at [0071-0072] – random motion detection using “slug flow” techniques).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the TDR emulsion measurement system of FLASZA ‘133 to include the motion detection techniques of PAYNE.  One would have been motivated to do so in order to identify and mitigate slug flow (see Payne [col.1/ll.47-51]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, PAYNE merely teaches that a particular random motion detection technique in a fluid system is well-known.  Since both FLASZA ‘133 and PAYNE disclose similar fluid measurement systems, one of ordinary skill in the art would recognize that what is taught here by PAYNE would readily be combinable with the system of FLASZA ‘133 according to known methods.  As such, one of ordinary skill in the art would further recognize their resulting combination to yield predictable results.

Re claims 20-21, Applicant recites claims of the same or substantially the same scope as claims 10-11, respectively.  Accordingly, claims 20-21 are rejected in the same or substantially the same manner as claims 10-11, respectively, as shown above.







Conclusion
The Examiner would like to make Applicant aware of prior art, not relied upon in this action, but pertinent to Applicant’s disclosure.  It is as follows:
US 20140125513 – Sussman
US 20120323503 – Welle
US 20120137767 – Silvermint
US 20110246100 – Carvalho
US 20200166478 – Mohr 
US 20170074709 – Krolak
US 20150084809 – Flasza
GB 2501165 A – Zhang
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The examiner can normally be reached on Mon-Fri 0700-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


V/R,





/TMH3/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648